Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-15-00424-CR

                          Vanessa Rivera MIRELES,
                                  Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

           From the County Court at Law No. 6, Bexar County, Texas
                           Trial Court No. 480304
               Honorable Wayne A. Christian, Judge Presiding

BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED September 16, 2015.


                                        _________________________________
                                        Patricia O. Alvarez, Justice